Citation Nr: 0121192	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  96-50 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 2, 1968 and from December 11, 1968 to December 1992.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 decision of the RO in Waco, Texas, 
which denied an increase in a 20 percent rating for the 
veteran's service-connected lumbosacral strain.  The veteran 
subsequently requested that his claim file be transferred to 
the RO in Winston-Salem, North Carolina.


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested by subjective complaints of persistent dull pain, 
and objective evidence of slight to moderate limitation of 
motion of the spine, with discomfort.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5292, 5295 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1966 to 
December 2, 1968 and from December 11, 1968 to December 1992.  
Service medical records show he was treated for complaints of 
low back pain in November 1982 and November 1990.  In March 
1991, he complained of persistent low back pain after falling 
down the stairs the previous month.  On a September 1992 
physical examination for retirement purposes, the veteran's 
spine was evaluated as normal.  

In January 1993, the RO received the veteran's claim for 
service connection for a low back disability.  

On VA examination in a March 1993 the veteran complained of 
chronic lumbosacral pain, which he claimed was the result of 
repeated parachute jumps with a full pack during service.  On 
examination, he complained of some pain in the lumbosacral 
spine on deep flexion.  There was also some pain with lateral 
flexion and rotation of the trunk to 30 degrees bilaterally.  
There was no radiation of pain into the lower extremities.  
The veteran could do deep knee bends without difficulty.  X-
rays of the lumbosacral spine revealed intact vertebrae with 
preserved discs and a satisfactory lordosis.  The diagnosis 
was chronic lumbosacral strain.  

In a July 1993 decision, the RO granted service connection 
and a 20 percent rating for lumbosacral strain.  The RO 
informed the veteran of the decision by letter in August 
1993.  

In December 1994, the RO received the veteran's claim for an 
increased rating for his service-connected lumbosacral 
strain.  The veteran alleged that his disability had worsened 
and that there were medical records to support his claim.  

In March 1995, the RO received medical records dated from May 
1993 to January 1995 from Reese Air Force Base Hospital.  The 
records show treatment for a variety of complaints.  In 
pertinent part, they show that in September 1994, November 
1994, and December 1994, the veteran received treatment, to 
include physical therapy, for chronic lumbar pain and 
tenderness.  In September 1994, it was noted that the lumbar 
pain was not severe; that there was no scoliosis, lordosis, 
urinary symptoms, or sciatica; and that the assessment was 
lumbar strain.  

In a September 1995 decision, the RO denied an increase in a 
20 percent rating for the veteran's service-connected 
lumbosacral strain.  The RO informed the veteran of the 
decision by letter in September 1995.  

In September 1996, the RO received the veteran's letter 
expressing his disagreement with the RO's decision to deny an 
increased rating for his low back disability.  Later that 
month, the RO issued the veteran a statement of the case.  

In November 1996, the RO received the veteran's substantive 
appeal (VA Form 9), wherein he requested a 60 day extension 
on his appeal.  On the form, the veteran did not request a 
personal hearing in connection with his appeal.  In a 
December 1996 letter, in response to the veteran's appeal 
request, the RO informed him that he had 60 days within which 
to submit any additional medical evidence in support of his 
appeal.  

On a July 1997 VA examination, the veteran complained of 
persistent low back pain for many years.  He claimed his pain 
was dull and present daily.  He also complained of stiffness 
in the low back, which he said he felt more on movement, and 
of a numb feeling associated with the pain.  He denied 
radiculopathy, shooting pains, weakness, paralysis, flares, 
and exacerbations.  He reported he had difficulty sleeping 
sometimes due to back discomfort.  He reported he took 
medication daily for his symptoms.  On examination, the back 
was well formed, with a preserved lumbar lordosis.  The 
paravertebral muscles in the lumbar spine were tense but not 
tender.  There was no tenderness over the sacroiliac joint.  
There was normal dorsal kyphosis.  The pelvis was level, and 
there was a normal gait.  There was no weakness in the lower 
extremities, and reflexes (i.e., deep tendon, ankles, and 
knees) were normal.  There was no objective sensory deficit.  
The veteran stated that his back was uncomfortable on motion.  
The range of motion of the lumbar spine was forward flexion 
to 70 degrees, extension to 20 degrees, left and right 
bending at the waist to 40 degrees, and left and right 
rotation to 20 degrees.  It was noted the veteran had some 
discomfort but no radiculopathy on range of motion.  X-rays 
of the lumbosacral spine were normal.  The diagnosis was 
chronic lumbosacral strain.  The doctor commented that in 
regard to the provisions of "DeLuca" [i.e., DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (consideration of additional 
functional limitation resulting from pain on use or during 
flare-ups)], the veteran did not have any flares or weakness 
and that he only had persistent dull back pain.  additional 
functional limitation is shown to result from pain on use or 
during flare-ups

In a December 1999 letter, the veteran requested the RO to 
provide him an update on the status of his increased rating 
claim.  

In an April 2000 supplemental statement of the case, the RO 
continued the 20 percent rating for the veteran's service-
connected lumbosacral strain.  

In a February 2001 letter, the RO informed the veteran about 
new notice and development requirements for VA as a result of 
a new law (i.e., the Veterans Claims Assistance Act of 2000).  
The RO described the evidence already received in support of 
the increased rating claim and requested that the veteran 
submit any additional evidence that he would like to be 
considered.  The RO enclosed forms for the veteran to 
complete and submit in regard to obtaining medical records 
from doctors and facilities -- VA and non-VA -- where he has 
received treatment for lumbosacral strain.  The RO requested 
this information within 60 days after which his appeal would 
continue to be processed.  The veteran did not reply.  

In a July 2001 letter, the RO informed the veteran that his 
appeal was being certified to the Board for disposition.  The 
RO also informed him that any request for a personal hearing 
or additional evidence in support of his claim must be 
submitted within 90 days of the letter or by the date the 
Board issued a decision in this case, whichever came first.  
The veteran has not replied.  

II.  Analysis

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law, among other things, redefines the 
obligations of VA with respect to the duty to assist.  The 
new law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the appellant and his 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001)).  The record shows that the veteran 
was notified in the September 1995 rating decision of the 
reasons and bases for the denial of his claim.  Thereafter, 
he was further notified of such in the September 1996 
statement of the case and the April 2000 supplemental 
statement of the case.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board concludes the aforementioned rating 
decision, statement of the case, and supplemental statement 
of the case, sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A 
(West Supp. 2001).  In this case, the RO has requested and 
obtained all relevant treatment records identified by the 
veteran (i.e., the medical records from Reese Air Force Base 
Hospital), and the VA examined the veteran in July 1997.  The 
veteran has not referenced any unobtained evidence, to 
include any treatment of his low back disability after 1997, 
either before or since his 1997 VA examination that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  By letter in February 2001, the RO 
explained to the veteran the provisions of VCAA and invited 
him to furnish any additional medical information in support 
of his claim that was not already of record; however, he has 
not responded.  In view of the foregoing, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
his claim properly.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and assist the veteran in this case, and further 
development and expending of VA's resources is not warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's lumbosacral strain is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Under this code, a 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating is warranted for 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The veteran claims that his low back disability has worsened 
and that a rating in excess of 20 percent is warranted.  The 
medical evidence shows that, in service. he had low back 
pain.  On a post-service 1993 VA examination, there was 
slight limitation of motion with some pain of the lumbosacral 
spine, and X-rays of the lumbosacral spine were normal.  
Private medical records from Reese Air Force Base Hospital 
show that on three occasions in 1994 the veteran was treated 
for low back pain.  On a July 1997 VA examination, the lumbar 
spine was well formed and lumbar lordosis was preserved.  
Additionally, there was from slight to moderate limitation of 
motion of the lumbar spine with some discomfort, and X-rays 
of the lumbosacral spine continued to be normal.  The doctor 
stated the veteran had persistent dull back pain but no 
flare-ups or weakness.  The diagnosis was chronic lumbosacral 
strain.  The veteran has not furnished any subsequent 
evidence of medical treatment for his low back disability.  

Even considering the veteran's complaints of persistent pain, 
the Board finds that the medical evidence demonstrates that 
the veteran's lumbosacral strain is more than moderate in 
degree, for which the currently assigned 20 percent is 
warranted.  As indicated above, in addition to persistent 
pain, the veteran's service-connected disability is 
manifested limitation of motion; however, no muscle spasms or 
other neurological symptoms have been shown.  Significantly, 
there simply is no evidence of lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Thus, 
the requirements for a 40 percent rating under Code 5295 are 
not met.  

Alternatively, has considered whether a higher evaluation is 
assignable under Diagnostic Code 5292, pursuant to which 
limitation of motion of the lumbar spine is evaluated.  Under 
that diagnostic code, moderate limitation of motion of the 
lumbar spine warrants a 20 percent rating; severe limitation 
of motion of the lumbar spine warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  The medical 
evidence shows that the range of motion of the veteran's 
lumbar spine was limited from a slight to a moderate degree.  
As the findings do not show severe limitation of motion of 
the lumbar spine, a higher rating under Diagnostic Code 5292 
is not warranted.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, which require, with respect to 
disabilities of the musculoskeletal system, analysis of the 
extent of functional loss due to pain and inquiry into 
weakened movement, excess fatigability, and incoordination, 
in addition to any limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As indicated above, however, 
the veteran's complaints of persistent pain have been 
considered in evaluating the disability under both Diagnostic 
Codes 5292 and 5295.  Moreover, the present record, including 
the veteran's contentions, does not indicate that his pain 
results in such significant functional impairment as to 
warrant assignment of an evaluation in excess of the 
currently assigned 20 percent on the basis of such pain.  
Significantly, there is no objective evidence of additional 
range of motion loss due to pain on use or during flare-ups.  
DeLuca, supra.  

The Board finds that there are no other applicable rating 
criteria under which to evaluate the veteran's service-
connected lumbosacral strain.  There is no medical evidence 
of intervertebral disc syndrome or degenerative arthritis of 
the lumbar spine related to the veteran's lumbosacral strain; 
thus, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 
5293, are not for consideration.  Likewise, while limitation 
of motion is shown, there is no evidence of, or disability 
comparable to, ankylosis, nor does the veteran's service-
connected condition involve residuals of a vertebral 
fracture; hence, there is no basis for evaluation under 
Diagnostic Codes 5285, 5286, or 5289.  

In sum, there simply is no basis for an increased schedular 
rating for the veteran's service-connected lumbosacral strain 
under any code of the VA's Schedule for Rating Disabilities.  

Moreover, the Board finds that consideration of a higher 
rating on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1), as addressed in the statement of the case, is 
not warranted.  The Board does not have the authority to 
assign an extra-schedular rating in the first instance, and, 
under the circumstances of the present case, and there is no 
basis for the Board to refer the case to designated VA 
officials for consideration of an extra-schedular rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The veteran's 
lumbosacral strain does not present such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The veteran claims that his low back condition has worsened 
and that a rating in excess of 20 percent was warranted.  
However, the evidence does not show, nor has the veteran 
claimed, that his lumbosacral strain interferes with 
employment.  Furthermore, there is no evidence that he has 
ever been hospitalized for his back disorder.  Thus, the 
Board must find that the degree to which the veteran's 
lumbosacral strain impairs him industrially has been 
adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. 
§§ 3.321(a), 4.1), and referral of the case for assignment of 
an extra-schedular evaluation is not warranted.  

As the preponderance of the evidence is against the claim for 
an increase in the 20 percent rating for lumbosacral strain, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for the service-connected 
lumbosacral strain is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

